ARMED SERVICES BOARD OF CONTRACT APPEALS

  Appeal of -                                   )
                                                )
  Forrester Construction Company                ) ASBCA No.          62593
                                                )
  Under Contract No.     W91236-13-C-0063       )

  APPEARANCES FOR THE APPELLANT:                   Robert J. Symon, Esq.
                                                   Amy E. Garber, Esq.
                                                    Bradley Arant Boult Cummings LLP
                                                    Washington, DC

  APPEARANCES FOR THE GOVERNMENT:                  Michael P. Goodman, Esq.
                                                    Engineer Chief Trial Attorney
                                                   Mark R. Higgins, Esq.
                                                   John R. Lockard, Esq.
                                                    Engineer Trial Attorneys
                                                    U.S. Army Engineer District, Norfolk

             OPINION BY ADMINISTRATIVE JUDGE CATES-HARMAN

         The parties have resolved their dispute through Alternative Dispute Resolution
  and request that the Board enter judgment in favor of appellant.

         It is the Board’s decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
  parties’ stipulation and agreement, that the appeal is sustained. In the nature of a
  consent judgment, the Board makes a monetary award to appellant in the amount of
  $1,968,663.39. This amount is inclusive of Contract Disputes Act interest. No further
  interest shall be paid.

         Dated: August 24, 2020



                                                 STEPHANIE CATES-HARMAN
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

(Signatures continued)
 I concur                                         I concur



 RICHARD SHACKLEFORD                              OWEN C. WILSON
 Administrative Judge                             Administrative Judge
 Acting Chairman                                  Vice Chairman
 Armed Services Board                             Armed Services Board
 of Contract Appeals                              of Contract Appeals



      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 62593, Appeal of Forrester
Construction Company, rendered in conformance with the Board’s Charter.

      Dated: August 25, 2020




                                              PAULLA K. GATES-LEWIS
                                              Recorder, Armed Services
                                              Board of Contract Appeals




                                          2